Order filed May 9, 2013




                                    In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-12-00040-CV
                                 __________

                          SIERRA CLUB, Appellant

                                       V.

           TEXAS COMMISSION ON ENVIRONMENTAL
 QUALITY AND TENASKA TRAILBLAZER PARTNERS, LLC,
                    Appellees


                     On Appeal from the 201st District Court
                              Travis County, Texas
                     Trial Court Cause No. D-1-GN-1-000763
                                   __________

                              No. 11-12-00108-CV
                                  __________

               MULTI-COUNTY COALITION, Appellant

                                         V.

           TEXAS COMMISSION ON ENVIRONMENTAL
 QUALITY AND TENASKA TRAILBLAZER PARTNERS, LLC,
                    Appellees


                    On Appeal from the 345th District Court
                               Travis County, Texas
                    Trial Court Cause No. D-1-GN-11-000815



                                     ORDER
        This court has reviewed the briefs in these appeals and the issues appear to
be identical. The cases are consolidated for purposes of oral submission. The time
allotted for argument will be 25 minutes total for Appellants, 25 minutes total for
Appellees, and 10 minutes for rebuttal. The attorneys are directed to advise the
Clerk of this court on or before May 30, 2013, as to the division of that time.
                                                    PER CURIAM

May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                          2